 WOODY PONTIAC SALESWoodyPontiacSales,Inc.andAutomotiveSalesmen'sAssociation(A.S.A), affilitatedwithSiuna,AFL-CIO. Case 7-CA-6476February 13, 1969DECISION AND ORDERBX CHAIRMANMCCULLOCHAND MEMBERSFANNING AND BROWNOn October 22, 1968, Trial Examiner Thomas A.Ricci issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the General Counsel and the Respondentfiledexceptions to the Decision and supportingbriefs.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, themotion to strike, and answer thereto, and the entirerecord in the case, and hereby adopts the findings,'conclusions,and recommendations of the TrialExaminer.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner3 andhereby orders that the Respondent, Woody PontiacSales,Inc.,Hamtramck,Michigan, its officers,agents, successors, and assigns, shall take the actionsetforth in the Trial Examiner's RecommendedOrder.'TheGeneralCounsel filed a motion to strike the Respondent'sexceptionsand the Respondent filed an answer thereto. As theRespondent'sexceptionsareinsubstantialcompliancewiththerequirements of Section 102 46(b) of the Board'sRules and Regulations,we deny the General Counsel'smotion.'In his decision,the Trial Examiner inadvertently stated that Leo Georgedid not testify at the hearing,thatWoody's letter to the Union regardingthe company'spension system was written on April 15, 1967, and thatunion business agent Shekell's trip to Woody'swas on October11, 1967.The record reveals, however, that George did testify, that the letter to theUnion was dated February 24, 1967, and that Shekell's trip took place onOctober 12 or 13 These madvertencies do not affect the result reachedherein and are hereby corrected.'The bargaining order is explicated in the remedy section,and theGeneral Counsel's requested amendment is therefore unnecessary.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE507THOMAS A. RICCI, Trial Examiner: A hearing in theabove-entitledproceedingwas held before the dulydesignatedTrialExaminer on September 9, 1968, atDetroit,Michigan, on complaint of the General CounselagainstWoody Pontiac Sales, Inc., herein called theRespondent, or the Company. The sole issue presented iswhether the Respondent refused to bargain in violation ofSection 8(a)(5) of the Act. The charge was filed onDecember 5, 1967, and the complaint issued on July 24,1968. The Respondent filed a brief on October 15, and theGeneral Counsel on the 16th.Upon the entire record and from my observation of thewitnesses, I make the following._FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTWoody Pontiac Sales, Inc., aMichiganStatecorporation, is engaged in the retail sale and servicing ofautomobiles and related automotive products, with itsprincipalplace of business in Hamtramck, MichiganDuring the calendar year 1967, a representative period,theRespondent's gross revenues from the sale anddistribution of new and used automobiles and trucks, wasin excess of $500,000. During the same period it receivedgoods and materials valued in excess of $50,000 whichwere transported directly to its Michigan location fromplaces outside the State of Michigan. I find that theRespondent is engaged in commerce within the meaningof the Act, and that it will effectuate the policies of theAct to exercise jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDAutomotiveSalesmen'sAssociation (A.S.A.), affiliatedwith Seafarers' International Union of North America,AFL-CIO, herein called the Union, was originallycertifiedby the Regional Director (Case 7-RC-7547)without affiliation. Pursuant to a petition for amendmentof the certification (Case 7-CA-66), and after hearing, theRegional Director in a formal decision, after oppositionby the Respondent, amended the certificate to reflect thataffiliation,which followed issuance of the certificate. TheRespondent thereafter filed a request to appeal to theBoard inWashington,attempting to set aside theRegional Director's action. The appeal was denied.The answer denies the complaint allegation that theUnion is a labororganizationas defined in the Act, butno evidence was adduced at the hearing intended todisprove the Regional Director's findings. Accordingly, Ifind that Automotive Salesmen's Association (A.S.A.),affiliatedwith Seafarers' International Union of NorthAmerica, AFL-CIO, herein called the Union, is a labororganization within the meaning of Section 2(5) of theAct.III.THE UNFAIR LABOR PRACTICESThis is a refusal to bargain case in that it is alleged theRespondent violated Section 8(a)(5) of the Act. Moreprecisely, the charge is that the Company refused to meetand confer with the majority representative of itsemployees, and thereby directly committed the unfair174 NLRB No. 81 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDlabor practice. The Union was certified by the RegionalDirectoronOctober 18, 1966, following a Boardconducted election. Between that day and December 5,1967, when the charge was filed, the Respondent's agents--a lawyer and the then general manager of thedealershipmet with union representatives, at theirrequest, only twiceThere was a short conference in thelawyer's office on February 24 and April 14, 1967 Therewere a number of demands upon the Respondent, beforeand after these meetings, in person upon company officialsat the store, in person upon the company lawyer, and bymail upon both the Company directly and upon itsattorney. In response to every separate request one reasonor another was advanced for avoidance or delay In thecourse of the many communications, the Union severaltimes placed in the Company's hands a copy of itsproposed collective-bargainingagreement; thiswas acomprehensive contract containing a number of clauses,all of a noneconomic nature.Throughout the entire period the Respondent made nocounterproposals. At no time did any of its representativesvoiceadoubt as to the Union's continued majorityrepresentative status.On December 6, 1967, its lawyerwrote to the Union unequivocally withdrawing allrecognition because of the pendency of the AC petition,and stating it would not bargain until the question raisedin that proceeding was finally resolved. By letter datedJanuary 31, 1968, in consequence of the filing of thecharge,thelawyerresponded to a Board inquiryconcerning this case. This is a detailed statement ofposition in explanation of the Respondent's conduct. Itdoes not, among the defenses suggested, say there everwas a question of majority, or invalidity in the Union'scertification.An implied defense at the hearing nevertheless seems tohave been that the Union did not represent a majority ofthe employees involved by the fall of 1967, that theRespondent- whether or not it said this to the Union atthe timehad a right to refuse to bargain, and that inany event the Union agreed to defer its bargainingdemand throughout the year 1967. For all these reasonsthe Respondent asks dismissal of the complaint.Appropriate Unit and Majority StatusThe election in Case 7-RC-7547, which underlayissuance of the certification in favor of the Union, washeld pursuant to a consent agreement, which set out theagreed-upon bargaining unit.While conceding that theelectionwas held and that a majority of the employeesvoted in favor of the Union, the answer denies theappropriateness of the same unit, whichin haec verbaisset out in the complaint. There is no evidence raising aquestion as to the correctness of that unit at any timesince the election.Accordingly, I find that all new andused car and truck salesmen at the Respondent's place ofbusiness, excluding office clerical employees, guards andsupervisors as defined in the Act, and all other employees,constitute a unit appropriate for purposes of collectivebargaining within the meaning of Section 9(b) of the Act.The answer also denies the entire complaint allegationthat the Union represented a majority of the employees atthe time of the certification and that it has since remainedthe exclusive representative. The issue which this denialattempts to raise is based upon certain factual assertionssetout in the answer as affirmative defenses Theseinclude allegations of improper conduct by union agentsbefore the 1966 election, such as to cast a cloud upon theresults, and restatement of grounds originally advanced inoppositiontotheAC proceeding. There were noobjections filed to the conduct of the election at the time,and the opposition to amendment of the certification hasalready been considered and rejected by the RegionalDirector. Therefore, neither of these contentions may beurged here. The third ground for disputing the continuedvalidityof the certification is said to be high turnoveramong the employees and expressed desire by theemployee complement not to be represented by the Union.For reasons which will appear below, I find theseinsufficientgrounds on this record to support suchcontentions I therefore find that since October 18, 1966,and at all times thereafter, the Union has been therepresentative for purposes of collective bargaining of allemployees in the appropriate unit, and by virtue ofSection 9(a) of the Act, has been and is now the exclusiverepresentative of all the employees in such unit for thepurposes of collective bargaining with respect to rates ofpay, wages, hours of employment, and other conditions ofemployment.Communications Between the Parties; Demand andRefusalAppreciation of the conflicting contentions of theparties requires, at the outset, explanation of a collateralfact.Throughout the year 1967 Mr. Frederick Colombo,theRespondent'sattorney,alsorepresenteda largenumber of other automobile dealers in the Detroit area,allof whom were also under obligation to bargain withthis union because of outstanding certifications issued atapproximately the same timeTheUnion had filedupwards of 200 like representation petitions, and wonmany elections.The number of dealers for whomColombo spoke, and on who's behalf he talked with unionagents,was variously estimated by witnesses at thehearing as from 22 to 37. One witness said "Mr. Colombohas an Association of dealers," and no one contradictedhim. Although in all instances it was new and used carsalesmen who were involved, it was the position of theindividualemployers,asvoicedbyColombo, thatbargaining for each had to be separate and independent ofany negotiations concerning any other dealer. The Union,of course, found itself in the position of seeking to bargainwith a large number of companies almost simultaneously.As Colombo said at the hearing, to him "This was a basicproblem."The evidentiary details as to precise telephone calls,datesofperson-to-personconversations,andevenmeetings,are somewhat inaccurate in the testimonylargely due to the fact that both the union agents andColombo were during the same period concerningthemselves with many companies in similar activities. Fiveunion agents testified, and it is clear their attempts tobring about definite arrangements for negotiations withthis particular company,Woody Pontiac, were but part ofamore general responsibility to achieve some results withothers at the same time. The lawyer, too, held meetings inhis office, sometimes with a number of clients present. Itwas natural he would be a little vague as to details.However, therewas virtual agreement between thewitnesses in substance as to when oral communicationsoccurred; there is, of course, very reliable evidence in theform of written communications received in evidence.The following is the story as told by union agents;where written correspondence is indicated, it is referenceto stipulated exhibits. WOODY PONTIAC SALES509In late December of 1966 or early the followingJanuary, the Union invited a number of dealers, includingthisRespondent, to a mass meeting in a certainconference room. A number of auto dealer representativescame;Colombo was there, but with only one of hisclients.No one appeared for the Respondent. The Uniondistributed a copy of its contract proposal, but Colombosaid "he refused to have anyone else come there, becausehedidn'twant all of his clients there as generalmembers," and made clear he was not then representinganyone not physically present.On January 25 Mr. Duane Ashley, the union attorney,wrotedirectlytotheCompany, demanding that itcommence bargaining on February 7, and requesting thatitrespond by indicating agreement. There was no answer,and Ashley again wrote the Company on January 30,reiterating the demand. Colombo answered by mail datedFebruaiy 1: "Please be advised the undersigned representsWoody Pontiac Sales, Inc " The letter went on to say thatMr. Woody, president of the Company, was in California,and therefore "we do not have authority to proceed tomeet with you for the purpose of negotiating or discussinga contract," until "we have an opportunity to consult withMr. Woody."With Colombo saying he was but he was not in aposition to act on behalf of Woody, Ashley wrote to himagain on February 10 with reference to three companiesStan Long Pontiac, Engle Chevrolet, and Woodyand suggested February 24 as a negotiating date. To thisColombo agreed, but explained in a February 15 letterthattheWoodymatter' be"tentativelyset"forconsideration that morning after the parties had taken up"the problems of several other clients."On February 24 Colombo met in his office withMulroy, president of the Union, Ashley, and Ashley'spartner, a Mr. Plath. This was the meeting where Ashleyexpected to negotiate for three companies The Unionagain gave Colombo a copy of its contract proposal.Mulroy said he wanted the dealers themselves to bepresent— but Colombo answered he spoke for all three.There was no discussion of the substance of the Union'sdemands, and the meeting lasted about a half hour.According to Ashley's uncontradicted testimony, Colomboleftmatters with saying "he was going to look this overand he would talk to the employers and get back at us... .He wanted to discuss this contract, this Exhibit 21, withthese people and we would arrange another meeting."Ashley said it was his understanding Colombo "was goingto get in touch with me."John George, treasurer of the Union, sent to the store"either the middle of March or during March, or the veryfirst part of April," looking for Mr. Woody He found themanager, Leo George, instead, and asked for a bargainingdate.The manager answered "he didn't want to haveanything to do with the union or against the Union . . . Iwould 'have to set the appointment up myself...." FredGeorge, then a director of the Union, also spoke toColombo by telephone at about this time and a meetingwas fixed for April 14. In his office on that date thelawyer, Colombo, met with Fred George; now Colombohad with him Mr. Leo George, the Woody generalmanager and brother-in-law of the owner. Again FredGeorge gave Colombo a copy of the noneconomiccontractproposals,the lawyer asked a number ofquestions, and then "said that they would talk over theagreement and issue us a counterproposal" The unionagent asked for a new negotiating date, but Colomboreplied "we will have to set it up later on, because I amvery busy at the time but we will set up another date, andIwill give you a counterproposal at that time." All Mr.Fred George could recall of Colombo's questions was thatthe lawyer had posed the same inquiries at other meetingsinvolving other auto dealers, and that among the detailswere the Company's right to discharge at will, eliminationof any seniority concepts and transfer of company interestin the business.On that same day, Mr. Woody wrote to the Union toadvise that the Company had installed a pension system forall employees, including the salesmen, and asking did theUnion have any reason why he should not do that.Ashley, for the Union, replied this was a subject ofcollective bargaining, and it would be improper for theRespondent to act unilaterallyThe parties never met again.On October 4 Ashley wrote to the Federal Mediationand Conciliation Service seeking help to negotiate with 18dealers,allrepresentedbyColombo, including theRespondent. The next day he wrote to Colombo, askinghim to arrange some kind of meeting, with three dealersEngleChevrolet,Woody Pontiac, and Stan LongColombo answered on the 9th; he spoke of these threeplus three additional dealers for whichAshley hadrequested negotiations a few weeks earlier. "Obviously itis physically impossible Lo negotiate labor contracts for all6 of these clients simultaneously.Will you kindly submitthe names of any 2 of our clients who you wish tonegotiate with at this time."On October 10 Business Agent Shekell appeared at theRespondent's place of business; neitherWoody nor themanager were there. He left his name and address, statedhis desire to meet Woody, and asked to be advised. Noone called him back. He was there again the next day,and found Rogers, the new general manager. He gaveanother copy of the Union's contract to Rogers, andasked for a bargaining meeting, Rogers said he would givethe contract to MrWoody, and that Colombo was thecompany lawyer. Shekell also telephoned the store thatday; now Woody told him he had received the contract.When Shekell asked for a meeting, Woody answered "hewould have to contact his attorney Mr. Colombo." Thenext day Shekell telephoned once more "and asked for anegotiating date again. I asked him [Woody] if he hadbeen in touch with Mr. Colombo, he said no......Finally, the union agents did get a promise from thelawyer to talk about the Respondent. Shekell said heobtained the commitment at the end of a meeting inColombo's office onNovember 15; Thomas White,another business agent who used to accompany Shekell onhis rounds of the dealers, said it was promised at aNovember 24 meeting. In any event, the promised meeting- for November 28 - was never held because Colombocancelled it.Now Shekell became exasperated He calledWoody at about 2 p.m on the 28th and insisted there be ameeting that afternoon. ". . I wanted to set up anothernegotiating date for him and his dealership. . . . He saidhe wouldn't do it he would have to have his lawyer, I saidget your lawyer in the office in your dealership, we will bethere at 5:00." Shekell toldWoody "We will be thereanyway," lawyer or no lawyer. Shekell went on to testifythat he later calledWoody several times that day, alwayswithout results. Once he asked had Woody been able to"get" his lawyer, but Woody said no. Shekell finally gaveup and never went to the store. He also that day calledColombo, who gave him another date - January 13,1968. This is the scheduled appointment which the lawyeron December 6 canceled because of the pending AC 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDpetition.The charge was filed on January 5, 1968As stated above, except for information appearing asstipulateddocumentary exhibitsthe correspondencebetween the parties- all of the foregoing facts areestablished by oral testimony of witnesses for the GeneralCounsel.Leo George, the one time manager, did nottestify.Neither did Rogers, the general manager whosucceeded Leo George.Mr.Woody and Colombo didtestify.But for a different version of his talk, or talks,with Shekell on November 28, Woody's testimony of whatwas said and done between union agents and companypeople, as well as that of Colombo, does not substanitallyconflict with that of the union witnesses. Considering thetotal evidence, including related facts set out below, Icredit the testimony of the union lawyer and its agents.The disagreement between the witnesses as to what theyhad in mind at the time of the events, or why they didwhat they did, is something else again.After briefly recalling in general the events of Februaryand April of 1967, Woody said no one for the Union ever"contacted" him again until Shekell called him on thetelephone on November 28. He then gave his view of thatconversation. He denied Shekell called him in October Inthe next breath he admitted the union agent did "comeout to your [my] dealership in October of '67," andtestified-"I would say that he [Shekell] did come thedates that he said. There is no problem there at all. Theone date that I wasn't there could very well be and thenext day he [Shekell] did see my manager, that could verywell be . . . They did come there, yes, they did." The factis,and I find, that in October the union agents severaltimes demanded bargaining, even left still another copy oftheir contract proposal forWoody, but were denied anyopportunity to bargain at all. Shekell said he spokepersonally toWoody at that time, only to be told Woodywould have to see Colombo first. I believe this, for it isthe consistent position the Respondent took from first tolast.Colombo admitted he had agreed to a bargainingconference for November 28, and that he cancelled it.Woody's story is that Shekell telephoned him only once inthe afternoon. "He said that he wanted to negotiate andhe is coming over to negotiate right then and there. I saidto him I was going to the zone office at that time and Iwould be glad to set up an appointment with him and myattorneyHe says, no, he was quite belligerent and quitedemanding, he says, no, we are coming over whichsounded like a good threat to me, we were coming overnow and I said `I'll tell you what, I am still going to thezone office and I will be back at 5:00 and I will be hereand meet you.' So I went to the office, I came back at4.30 and I was waiting for the call for his presence and hedid not show up, and never called that he wasn't coming."Although the Respondent not once expressed doubt asto the Union's majority representative status - not evenafter the charge was filed, when its lawyer made a detailedstatement in defense- it called two witnesses whosetestimony was intended to prove the Union ceased beingthe bargaining agent as early as September of 1967. Iaccept as factWoody's uncontradicted testimony that inMarch of 1967 seven of his eight salesmen quit; the eighth- Leo George - became manager. Woody hired newpeople, and had five or six salesmen by October. JohnLiss, a salesman, was hired on August 21. He testifiedthat he, and three other men - Rolland McLean, C. B.Hicks and Haig Apkarian - decided they did not wish tobe represented by any union and that all four of themwent to Woody together and told him so He said thesevisits toWoody's office started "ten days or fourteen"afterhewas hired, and they continued thereafter"approximately twice a month and this continued untilDecember." On November 24 Liss and these other threemen went to the Labor Board's office to file adecertification petition;with the help of a Board agentthey signed a statement in support of the petition, butbecause none of them wanted his name to appear on thepetition itself, left without in fact filing it. Liss went to alawyer- Bachara, Sr. - who, on December 4 filed thepetitionforthem.RollandMcLean, another newsalesman, corroborated Liss. There was another salesman,Ron Whitfield, who refused to participate in the rejectionof the Union.Woody also testified these four men came to him toexplain their views: "They said they were going to expressthemselves by filing for decertification."Woody also saidthemen came to him on this subject "frequently andconstantly ... and most between the period of Septemberuntil the end of the year . . . en masse and individuals."As to his knowledge of the decertification petition,Woody's testimony is "Either a day or two before theydecided to go down."Analysis and ConclusionsCertain fundamental principles of Board law must bekept in mind in appraising the merits of this complaint.The first is so obvious a truism that any citation ofauthority would be redundant. When employees choose tobe represented by a labor organization their employermustmeet with the union agents and talk about theconditions of employment. The complaint says simply thatthisRespondent was repeatedly asked to do this, but didnot.Next, when the Board has certified a union as thebargaining agent, for a period of 1 year the employer hasno choice in the matter; it must meet and bargainthroughout that period. Barring what has been called"unusual circumstances," there is a virtually conclusivepresumption that the majority status continues.RayBrooks v. N.L.R.B.,348 U.S. 96. Evidence of turnover oreven disaffection in the employee complement does notconstitute such an unusual circumstance as to permitdeparture from this rule of law. "Alleged, or even actual,loss of majority during the 1-year period is not such an`unusual'circumstanceaswill justifyan employer'srepudiationof the certified union as the statutoryrepresentative of the employees in the unit which theBoard found appropriate."RelianceClayProductsCompany,115NLRB 1736, 1747.'Moreover, "Thereplacement of economic strikers within the certificationyear does not relieve any employer of the duty to bargainingood faith with the certified representative of itsemployees,."Alva Allen Industries, Inc,154 NLRB1772. In enforcement proceedings, the Court of Appeals,Eighth Circuit, denied enforcement on the ground that thecertifiedunionhadabandoned its interest in theemployees; as to the principle underlying the Board's viewof the case, the Court said: "We accept the Board'spromise and contention that the permanent replacement ofeconomic strikers is not an `unusual circumstance' thatwould justify a refusal to bargain in good faith with theUnion during the certification yearN.L.R.B. v. RelianceClay Products Company,245 F.2d 599...."N.L.R.B v.Alva Allen Industries, Inc ,369 F.2d 310 (C.A 8)'Enforced,N L R B.vRelianceClay Products Company,245 F 2d 599(C. A. 5) WOODY PONTIAC SALES511Throughout the year following the Union's certificationin the case at bar - October 18, 1966, to October 18,1967- all the Union succeeded in accomplishing weretwo very short meetings withcounselfor the Respondent,on February 24 with Mr. Colombo alone and on April 14withColombo and the store'sgeneralmanager, LeoGeorge. In each case Colombo accepted the Union'swritten contract proposal and promised to consult Mr.Woody and to think about them. He also promised tomake counterproposals, but never did so. Colombo wascorrect in his testimony that at the close of the briefFebruary 24 meeting "no other meeting" was in fact "setup." I have noreason,however, for not believing Ashley'srecollection that the company lawyer then promised he"would get back at us," meaning Colombo would advisethe Union when he was ready to discuss the proposals Itisalso true no date was fixed on April 14 for a latermeeting, but Colombo did not deny that he then told theUnion he would take it upon himself to carry mattersforward by offering counterproposals.Otherwrittenrequests to discussWoody Pontiacreceived delaying responses from the attorney because hehad numerous other clients that he had to service. For thetime being, the Union did nothing about this, because theRespondent had a right to bargain separately andindependently of any other dealer Colombo represented,and because no lawyer can do more than one thing at atime. The determinative point of this entire case, however,isthatan employer cannot divest himself of a legalresponsibility- wash his hands of the duty to bargain, asitwere- by making it an onus upon the shoulders of abusy lawyer.Mr Ashley, of the Union, could havecomplained to the Board then, but he waited.By Octobermore unionagents had been hired to do thebargaining.ThistimeMr.Woody ignored themcompletely. The manager, Mr. Rogers, did nothing aboutthe demand for bargaining, and simply passed along toMr.Woody still a third copy of the Union's proposedcontract. Following the pattern of the past, Woody shiftedthe responsibilityagaintoMr. Colombo, said he had toconsult his lawyer, but never responded at all to thebargaining demands of Mr. Shekell despite repeatedappeals only days apart. I find that during the first yearof the Union's certification the Respondent failed to meetwith union representatives on request and thereby refusedto bargain as the statute commands.There then came the period after the end of thecertification year, of which Board law also speaks. Thecardinal rule is set out inCelaneseCorporation ofAmerica,95 NLRB 664, 673:However, after the first year of the certificate haselapsed,thoughthecertificatestillcreatesapresumption as to the fact of majority status by theunion, the presumption is at that pointrebuttableevenin the absence of unusual circumstances. Competentevidencemay be introduced to demonstrate that, infact, the union did not represent a majority of theemployees at the time of the alleged refusal to bargain.A direct corollary of this proposition is that after thecertificate is ayear old, as in cases where there is nocertificate, the employer can, without violating the Act,refuse to bargain witha unionon the ground that itdoubts theunion'smajority,providedthat the doubt isingood faithAnd when the question of the Union's continuing majorityrepresentative status after the end of the certification yearisraised by the employer, and a refusal to bargain isdefended on that ground, it must be proved that theexpresseddoubtwaspredicateduponobjectiveconsiderations.As stated inUnited States Gypsum Co.,157NLRB 652, at such a time the employer "mustdemonstrate by objective considerations that it has somereasonable grounds for believing that the union has lost itsmajority status since its certification."Actually, in the case of Woody Pontiac during the year1967 it is neither necessary nor proper to consider possibleapplicability of this last stated rule. By October 18, theRespondent had already flauted its statutory duty tobargain, it had in fact refused to meet with the Union anddiscuss appropriate matters.While theCelanesecase saysthepresumptionofcontinuingmajorityafterthecertification year is rebuttable, it also makes clear that theemployer may not raise the question at all "in a contextof illegal antiunion activities, or other conduct by theemployeraimed at causing disaffection from theunion. .By the time salesman Liss and his friends filed theirdecertification petition on December 4, over a month afterthe anniversary the date of the certification, the Unionhad for 13 months been passed back and forth betweentheRespondent and its lawyer, frustrated at every turn,and simply denied any chance of collective bargaining.The entire course of conduct, so far as the Respondent isconcerned, appears as part and parcel of a deliberatescheme to avoid bargaining. Had Woody negotiated withthe union agents, as Section 8(d) of the Act requires, theremight never had been disaffection among the employees,or any petition filed at all. In an analogous situation, theBoardconcludedthat"a requirement that unionmembership be kept intact" after the first certificationyear "would result in permitting the Respondents.toprofit from their own wrongful acts of coercion...." KeyWest Coca Cola Bottling Co.,150 NLRB 892, 908.2The defense against the entire refusal to bargainallegationmust fail for an additional reason. There wasno good faith in the Respondent's attitude towards theUnion even after the certification year. The most revealingfact in this aspect of the case - not only undenied, butindeed conceded- is that no one on behalf of theCompany ever said the refusal to bargain in the end wasbottomed upon a belief that the Union no longerrepresented the employees. Not even at the hearing, 9months after the charge was filed, was there an explicitcontention, or an oral argument, that the Respondenthonestly doubted the Union's majority status. The closestMr.Woody came to the assertion was when he testifiedthat he offered to meet with union agents on November28 "because I was going to tell them what the wishes areof my salesman . . I was going to negotiations on thatbasis."'He said four of his five or six salesmen had beencoming "frequently and constantly" from early Septemberto say they did not want the Union. Why did he not tellthis to Shekell when he came into the store several timesinOctober and even left a contract with the manager?Shekell testified that on November 28, on the telephone,Woody again repeated the old refrain "he would have tohavehislawyer."Woody contradictedShekell'srecollection of this critical conversation, but even in his'Enforced in pertinent partN.L.R.B v.Miami Coca Cola Bottling Co,382 F.2d 921 (C A 5)'The Respondent's repeated statement, in its brief, that in the course oftheAC proceeding it questioned the employees'continuing desire to berepresented by theAutomotive Salesmen's Association,is not true. 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDown version the company president said that his firstresponse to Shekell was "I would be glad to set up anappointment with him and my attorney." Not a wordabout employees turning against the Union. An employerrepeatedly asked by his employees not to deal with aunion on their behalf is hardly likely to agree to anymeeting, or to hide behind his lawyer for delay. Norwould he hurry back from 'a business appointment, asWoody said he did, only to tell the union agent to his faceofsucharefusaltobargain,when he could soconvenientlyhavestatedanhonestdoubton thetelephone I do not credit Woody against Shekell. I findthatwhen Shekell insisted on meeting with him andbargaining,Woody simply refused outright to meet withhim.The exact date in November when Colombo agreed toanother bargaining date'with the Union may be in doubt,but it is clear he did agree - after canceling theNovember 28 scheduled datetomeet on January 13.The knowledge of the client - if in fact there ever wasany before November 28must be imputed to thelawyer representative. And even as late as December 6,after the decertification petition had been filed, Colombocut off all negotiations, but still without suggesting adoubt of majority status as his reason. At the hearingColombo testified the filing of the petition "could wellhave been the reason for canceling the meeting on January13.We didn't need to give them any reason .,"andWoody said he "regretted" the fact the lawyer did notthen speak of loss of a majority. In a case turning upongood or bad faith motivation, a statement 9 months laterthat one thing or another "may have been" the reason forearlier critical action taken, is indeed unpersuasive. Thefact of the matter is neither of them even at that late datereferredto a defense which 9 months later, at thehearing, ismade to appear retroactively as the realgrounds of defense. It may well be true that Liss, andother salesmen, during the decertification year wereopposed to having a union. In the light of the total record,howeverwithneitherWoody nor his lawyer evermentioning the fact to the `union representatives, I cannotbelieve either Liss orMcLean, on the one hand, norWoody on the other, that the men made clear theirposition to the Respondent before the filing of the RDpetition.There are certain realities in this story that cannot bedenied. The Respondent, like any employer, had a right toberepresentedbya lawyer in the RC and ACproceedings, and even to do its bargaining. Mr. Colombo,as a lawyer, can hardly be faulted if his great experienceand high degree of professional competence attract clientsin such numbers that they have to wait in line for hisservices. There is no doubt there were times, as this veryrecord shows, when he could not avoid asking the Unionto choose which auto dealers it wished to negotiate forbefore others. After all, he represents upwards of 20 or 30separate companies, all in the same business and all underduty to bargain with the same union at the same timeIn this case, however, these facts cannot be viewedapart from the essential nature of the complaint allegationand of the law which underlies the entire proceeding. Nofinger of blame is pointed at the lawyer; he is neither arespondent nor a party. There was no duty upon him, sofar as the statute is concerned, to bargain with anyone.The Union's certificate runs to the Company, and it isupon the Respondent that Section 8(a)(5) imposes anunqualified obligation to meet with the union agents anddiscuss proper subjects of collective bargaining. At everystageWoody kept referring the Union to Colombo, evenas late as November 28. The short answer to what theRespondent now calls lathes on the part of the Unionduring 1967, is that an employer may not interpose a busylawyer between itself and the bargaining agent of itsemployees, and later, because the union awaited patiently,accuse it of procrastinationThere is always the possibility that Mr. Woody reallybelieved Colombo could somehow adequately satisfy thelegalburden which the statute put on the Company,although the owner's indifference to the Union inOctobermakes such a supposition highly unlikely. Thereisno reason to believe the lawyer was doing anything buthis best to satisfy all his clients. In fact, what the lawyercalled "a basic problem" in his office, was significantlyrevealed once again in this very case after the close of thehearing.Although the hearing lasted only 1 day and theparties were granted the full 5-week period thereafter forfiling briefs- unquestionably adequate time in view ofthe simple issue presented - , 4 weeks later, on October7, the lawyer filed a request for an additional 6 weekperiodAnd his reason - undoubtedly true -- was thatamong other matters that demanded his urgent attentionwere eight briefs soon due in eight other pending unfairlabor practice cases, presumably comparable to this one.There was no choice but to deny the request for furtherdelay in this proceeding. The Board's certificate is now 2years old and there has as yet been no bargaining. Therightof employees to engage in collective bargainingcannot await the personal convenience of any particularrepresentative,whether hired by employer or labororganization.'I find, upon the record in its entirety, that at all timesafter issuance of the certificate in favor of the Union, theRespondent refused to meet and negotiate with its agents,and thereby refused to bargain in good faith as requiredby Section 8(d) of the Act, and that therefore it violatedSection 8(a)(5) and (1) of the Act.IV. THE REMEDYThe Respondent having refused to bargain with theUnion, it must be ordered to do so now. The complaintrequests, as part of the remedial order, that the Union begranted a bargaining period of 1 year starting with thetime when the Company does begin to bargain in goodfaith, very much in the fashion that the original Boardcertificationcarrieda 1-year period of presumptivevalidity. In the circumstances of this case, I find therequest reasonable and persuasive. The remedy for unfairlaborpracticescommittedmustbe tailored so asadequately to restore the status quo and thereby effectuatethe policies of the Act.Whether it be now or then, theUnionmust have "ample time for carrying out itsmandate."Ray Brooks, supra.Compliance with theaffirmative order to bargain here, therefore, will meanthat from the day the Respondent commences bargainingingood faith, at whatever stage of the proceeding itchorestodo so, the Union's statutory majorityrepresentative status will be the same as it was at the startof the original certificate year- on October 18, 1966.CompareMinute Maid Corporation,124 NLRB 355.V H Rutter-Rex MfgCo,86 NLRB 470;Insulating Fabricators, Inc,144 NLRB 1325,enfd.388 F.2d 1002 (C A 4) WOODY PONTIAC SALES513V. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with its operations asdescribed in section I, above, have a close, intimate, andsubstantial relation-to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputesburdening and obstructing the free flow of commerce.CONCLUSIONS OF LAW1.The Respondentisanemployer within the meaningof Section 2(2) of the Act and is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.All new and used car and truck salesmen employedby the Respondent, excluding office clerical employees,guards and supervisors as defined in the Act, and all otheremployees, constitute a unit appropriate for purposes ofcollective bargaining within the meaning of Section 9(b) ofthe Act4.Automotive Salesmen's Association (ASA), affiliatedwith Siuna, AFL-CIO, was on October 18, 1966, and at alltimesthereafterhasbeentheexclusivecollective-bargainingrepresentativeofRespondent'semployees in the appropriate unit, within the meaning ofSection 9(a) of the Act.5.By refusing on and after October 18, 1966, to meetwith the above-named labor organization and to bargainwith it for purposes of collective bargaining, theRespondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and (1) ofthe Act.6.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions oflaw, and upon the entire record in the case,IrecommendthatWoodyPontiac Sales,Inc ,Hamtramck,Michigan,its officers,agents, successors, and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively with AutomotiveSalesmen'sAssociation(ASA), affiliatedwithSiuna,AFL-CIO,as the exclusive representative of all employeesin the bargaining unit.(b) In any like or related manner interfering with,restraining,or coercing its employees in the exercise of therights to self-organization,to form, join, or assist anylabor organization,to bargain through representatives oftheirown choosing and to engage in other concertedactivities for the purpose of collective bargaining or othermutual aid or protection,or to refrain from any and allsuch activities.2.Take the following affirmative action which I findwill effectuate the policies of the Act:(a)Upon request,bargain collectively with the Unionas the exclusive bargaining representative of all employeesin the appropriate unit described above, with respect torates of pay,wages, hours of employment,and othertermsand conditions of employment,and,ifanunderstanding is reached,embody such understanding in asigned agreement.(b)Post at its place of business in Hamtramck,Michigan,copiesoftheattachednoticemarked"Appendix."5 Copies of said notice, on forms provided bytheRegionalDirector for Region 7, shall, after beingsigned by the Respondent's representative, be posted bythe Respondent immediately upon receipt thereof and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(c)Notify said Regional Director, in writing, within 20days from the date of receipt of this Decision, what stepsithas taken to comply herewith.6'In the event that this Recommended Order be adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board's Order be enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order "`In the event that this Recommended Order be adopted by the Board,this provision shall be modified to read- "Notify said Regional Director, inwriting, within 10 days from the date of this Order, what steps Respondenthas takento comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT refuse to bargain collectively withAutomotive Salesmen's Association (ASA), affiliatedwith Siuna, AFL-CIO, as the exclusive representativeof the employees in the bargaining unit describedbelow.WE WILL NOT in any like or related manner interferewith, restrain or coerce our employees in the exercise oftheir rights to self-organization, to form, join, or assistany labor organization, to bargain collectively throughrepresentatives of their own choosing and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any and all such activities.WE WILL bargain collectively, upon request, with theUnion as the exclusive representative of all ouremployees in the bargaining unit described below withrespect to rates of pay, wages, hours of employment,and other terms and conditions of employment, and ifanunderstandingisreached,embodysuchunderstanding in a signed agreement,The bargaining unit is:Allnew and used car and truck salesmen,excluding office clerical employees, guards andsupervisors as defined in the Act, and all otheremployees.WOODY PONTIAC SALES,INC.(Employer)DatedBy(Respresentative)(Title) 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis notice must remain posted for 60 consecutive daysor compliance with its provisions, they may communicatefrom the date of posting, and must not be altered,directlywith the Board's Regional Office, 500 Bookdefaced, or covered by any other material.Building, 1249Washington Boulevard, Detroit, MichiganIf employees have any question concerning this notice48226, Telephone 226-3244.